Exhibit 10.11
 
[ex10-11_logo.jpg]


7 August 2011


Shmuel Keshet
[insert address]


Re:           Termination of Bluesphere Employment Agreement


Dear Shmuel:


Reference is made to the Employment Agreement between you and Bluesphere
Corporation (the “Company”) dated 3 March 2010, as amended or supplemented (the
“Employment Agreement”).  Capitalised terms used but not defined herein shall
have the meanings assigned to such terms in the Employment Agreement.  This
letter agreement (this “Letter Agreement”) hereby sets forth the terms on which
we have mutually agreed to terminate the Employment Agreement:


 
1.
Effective the date hereof, and subject to the terms and conditions of this
Letter Agreement, your employment with the Company is hereby terminated.  Your
termination is without cause as described in Section 5.1(b) of the Employment
Agreement.

 
2.
You have no further responsibility for any aspect of the Company’s operations or
the services you were obligated to provide under the Employment Agreement.

 
3.
Subject to Section 7 hereof, as a condition to your termination hereunder, we
hereby agree to issue you the number of common shares of the Company (the
“Shares”) as shall be equal in value to U.S. $143,000 based on the average
closing price of the Shares over the last 15 trading days from the date
hereof.  The Shares are restricted shares within the meaning of applicable U.S.
securities laws and our issuance and delivery thereof to you is subject to your
compliance with all applicable U.S. and non-U.S. securities laws.  You are
required to acquaint yourself with such laws on your own.

 
4.
Subject to Section 7 hereof, as a further condition to your termination
hereunder, we hereby agree to accelerate the vesting of your Executive’s Stock
Options pursuant to Section 2.2(c) of the Employment Agreement so that 100% of
your Executive’s Stock Options shall vest immediately upon your signing this
Letter Agreement.  In this connection, we will take all necessary action
promptly upon your signing this Agreement to cause the immediate vesting of your
options and delivery to you of the underlying Shares.

 
5.
You hereby acknowledge that we have no obligation to and will not register the
Shares you receive pursuant to this Letter Agreement, whether under Section 3 or
4, under the U.S. Securities Act of 1933, as amended.  You are at liberty to
register such shares at your expense and timing.  We will use our reasonable
efforts to cooperate with you in effecting any such registration.

 
6.
You hereby agree that any and all tax consequences or liabilities relating to
the Shares to be received by you hereunder are your responsibility and to be
paid by you.




--------------------------------------------------------------------------------

35 Asuta St. Even Yehuda, Israel  40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615
London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716
www.bluespherecorporate.com


 
 

--------------------------------------------------------------------------------

 


[ex10-11_logo.jpg]


 
7.
You hereby agree to waive, release and discharge from any and all liability
including, but not limited to, liability arising from or related to any aspect
of your employment with the Company, the termination of such employment and this
Letter Agreement (collectively, the “Release”) incurred in the past or present
or to be incurred in the future the following persons:  the Company, its
directors, its Chief Executive Officer and its counsel, agents and consultants
(together, the “Indemnified Persons”).  You agree and acknowledge that the
Release is irrevocable and conditional only upon your receipt of the Shares
hereunder.  You further hereby agree to indemnify, hold harmless and promise not
to sue or advance any claim arising from or related to any aspect of your
employment with the Company, the termination of such employment and this Letter
Agreement arising in the past, present or future, in each case, the Indemnified
Persons.

 
8.
This Letter Agreement shall be construed and interpreted in accordance with the
laws of the State of Israel applicable therein and each of the parties hereto
expressly accepts the jurisdiction of the court of the State of Israel.  The
sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement will be the applicable Tel-Aviv court.



Bluesphere Corporation
 
By:
   
Shlomi Palas, CEO
 
Agreed and accepted:
   
Shmuel Keshet

 

--------------------------------------------------------------------------------

35 Asuta St. Even Yehuda, Israel  40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615
London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716
www.bluespherecorporate.com


 
 

--------------------------------------------------------------------------------

 
 